Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.  (Currently Amended) A method of an electronic device, the method comprising:
providing a pre-determined emotional stimulus to a user;
capturing, with a 3 dimensional video camera, motion detection of the user’s face for at least a portion of a time that the pre-determined emotional stimulus is provided;
processing the captured motion detection to identify an emotional response of the user to the pre-determined emotional stimulus;
determining, based on data representative of one or more prior emotional responses of a specific user to the pre-determined emotional stimulus, whether the identified emotional response of the user corresponds to an expected emotional response of the specific user; 
granting the user access as the specific user after determining that the identified emotional response corresponds to the expected emotional response of the specific user; and
retrying authentication of the user by providing the pre-determined emotional stimulus again or providing another pre-determined emotional stimulus for which data has been generated from one or more prior emotional responses of the specific user to the another pre-determined emotional stimulus.



3.  (Original) The method of claim 2, wherein the micro expressions include voluntary and involuntary muscle movements.

4.  (Original) The method of claim 1, comprising receiving an input to start authentication of the user.

5.  (Original) The method of claim 4, wherein the input is one of: user initiated input or an application initiated input.

6.  (Original)  The method of claim 4, wherein the input is one of: a user selected command, detected motion of the electronic device, a voice input from the user, a request from an application on the electronic device, or a request from another electronic device.

7.  (Canceled).

8.  (Original) The method of claim 1, wherein the pre-determined emotional stimulus is one or both of: a prerecorded sound and a prerecorded video.

9.  (Canceled).

10.  (Currently Amended) An electronic device configured to authenticate a user, the electronic device comprising:

a 3 dimensional video camera configured to capture motion detection of the user’s face for at least a portion of a time that the pre-determined emotional stimulus is provided; and
a processor configured to:
process the captured motion detection to identify an emotional response of the user to the pre-determined emotional stimulus;
determine, based on first data generated from one or more prior emotional responses of a first user to the pre-determined emotional stimulus, whether the identified emotional response of the user corresponds to an expected emotional response of the first user; 
grant the user access as the first user after determining that the identified emotional response corresponds to the expected emotional response of the first user; and
retry authentication of the user by providing the pre-determined emotional stimulus again or providing another pre-determined emotional stimulus for which data has been generated from one or more prior emotional responses of the first user to the another pre-determined emotional stimulus.

11.  (Original) The electronic device of claim 10, wherein the processor configured to process the captured motion detection is configured to identify micro expressions of the user.

12.  (Original) The electronic device of claim 11, wherein the processor is configured to identify the micro expressions of the user by detecting voluntary and involuntary muscle movements.

13.  (Original) The electronic device of claim 10, wherein the electronic device is configured to receive an input to start authentication of the user.

14.  (Original) The electronic device of claim 13, wherein the input is one of: a user initiated input or an application initiated input.

15.  (Original) The electronic device of claim 13, wherein the input is from one of: a tactile input device activated by the user, a motion sensor configured to detect motion of the electronic device, a microphone configured to receive voice input from the user, a request from an application on the electronic device, or a transceiver configured to receive a request from another electronic device.

16.  (Canceled).

17.  (Original) The electronic device of claim 10, wherein the pre-determined emotional stimulus is one or both of: a prerecorded sound and a prerecorded video.

18 38.  (Canceled).

39.  (Currently Amended) A non-transitory machine readable medium storing machine executable instructions that, when executed, cause a computing system to control operations comprising:
providing a pre-determined emotional stimulus to a user;
capturing, with a 3 dimensional video camera, motion detection of the user’s face for at least a portion of a time that the pre-determined emotional stimulus is provided;
processing the captured motion detection to identify an emotional response of the user to the pre-determined emotional stimulus;
receiving information from the user that identifies the user from among a plurality of users;
retrieving, based on the received information, user specific data for the user from a set of user specific data, wherein each user specific data in the set is generated from prior emotional responses of a respective user to the pre-determined emotional stimulus;
determining, based on the retrieved user specific data, whether the identified emotional response of the user corresponds to an expected emotional response of the respective user associated with the retrieved user specific data; 
granting the user access as the respective user associated with the retrieved user specific data after determining that the identified emotional response corresponds to the expected emotional response of the respective user associated with the retrieved user specific data; and
retrying authentication of the user by providing the pre-determined emotional stimulus again or providing another pre-determined emotional stimulus for which data has been generated from one or more prior emotional responses of the specific user to the another pre-determined emotional stimulus.

40.  (Previously Presented) The non-transitory machine readable medium of claim 39, wherein:
the captured motion detection comprises micro expressions of the user; and
the micro expressions include one or both of voluntary and involuntary muscle movements.

41.  (Previously Presented) The method of claim 1, further comprising:
providing the pre-determined emotional stimulus to the user during a training session;
capturing motion detection of the user’s face for at least a portion of a time that the pre-determined emotional stimulus is provided during the training session; and
generating, based on the motion detection of the user’s face during the training session, the data representative of the one or more prior emotional responses of the specific user.

42.  (Previously Presented) The electronic device of claim 10, wherein the processor is configured to:
determine, based on second data generated from one or more prior emotional responses of a second user to the pre-determined emotional stimulus, whether the identified emotional response of the user corresponds to an expected emotional response of the second user; and
grant the user access as the second user based on determining that the identified emotional response corresponds to the expected emotional response of the second user.

Reasons for Allowance
The prior art of record (in particular, the combination of Sheikh Faridul et al US Pub. No. 2019/0065875 A1, in view of Samadani et al US Pub. No.: 2018/0307815 A1does not disclose, with respect to independent claims 1, 10 and 39, retrying authentication of the user by providing the pre-determined emotional stimulus again or providing another pre-determined emotional stimulus for which data has been generated from one or more prior emotional responses of the specific user to the another pre-determined emotional stimulus. Rather, Sheikh Faridul discloses a method of verifying that (or determining whether) a biometric feature of a live human is present. Similarly, Samadani discloses systems and methods for facial authentication.  Accordingly, claims 1-6, 8, 10-15, 17 and 39-42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                    


/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433